[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

Exhibit 10.1

User SAP Number:

Region:

 

 

 

AMENDMENT TO

EUROPEAN ADDENDUM

TO THE CLINICAL TRIAL COLLABORATION AGREEMENT

BETWEEN MEDTRONIC AND ARCA

 

This Amendment, effective July 10, 2017, amends the European Addendum to the
Clinical Trial Collaboration Agreement between Medtronic, Inc. (“Medtronic”) and
ARCA biopharma, Inc. (“ARCA“), which became effective September 14, 2016
(“Agreement”).

 

1.

Exhibit A to the Agreement is deleted and replaced with the attached Exhibit
A-1.

 

 

Except to the extent provided above, the remaining terms and conditions of the
Agreement shall remain in full force and effect.

 

MEDTRONIC, INC.

8200 Coral Sea St NE(MVS23)

Mounds View, MN 55112  United States

Attn:

Email:

Fax:

ARCA biopharma, Inc.

11080 CirclePoint Rd, Suite 140

Westminster, Colorado 80020  United States

Attn:

Email:

Fax:

By/s/ Chris Landon

 

Print Name Chris Landon

 

Print TitleVP & GM, Diagnostics, Medtronic

 

DateApril 30, 2017

 

By/s/ Chris Ozeroff

 

Print Name Chris Ozeroff

 

Print TitleSVP

 

DateApril 24, 2017

 

 




 

--------------------------------------------------------------------------------

 

EUROPEAN ADDENDUM EXHIBIT A-1

 

Exhibit A to Clinical Trial Collaboration Agreement

 

Version: 5 July 2017

 

Agreed (signature/date):

/s/ Melody LaBeau 10 July, 2017

 

 

 

/s/ Christopher Dufton

 

Medtronic

Melody LaBeau
Sr. Program Manager / CMCR Operations
Medtronic

 

 

ARCA

Christopher Dufton, PhD
Vice President, Clinical Development
ARCA Biopharma, Inc

 

 

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

Page 2 of 2

 